DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 February 2021 has been entered.
Claims 1, 2, 7-9, 14-16, 21 are pending.
Allowable Subject Matter
Claims 1, 2, 7-9, 14-16, 21 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s arguments at pages 14-15 of the response filed 10 February 2021 with respect to the claims as amended have been fully considered and found persuasive. The closest combined prior art of record Leonard/Santos/Kelly does not disclose or make obvious applicant’s invention that audits loan processing by tracking loan origination data and loan payment data using blockchain technique and creating blocks having traces related to respective elements of loan processing and displaying in human readable format aggregated and normalized loan origination data and loan payment data together with appropriate traces in the manner recited in independent claims 1, 8, 15. 
Claims 2, 7, 9, 14, 16, 21 being further limiting and definite are also allowable.

Another relevant prior art Krajicek (US 20180158139) teach issuing and managing flexible loans via distributed ledgers such as blockchain but does not suggest the multiple tracing of loan data performed in the manner claimed in the instant application.
  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN T LE whose telephone number is (571)272-4021.  The examiner can normally be reached on M-F 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/UYEN T LE/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        26 March 2021